DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-13 and 20-21 are pending.
Election/Restrictions

Applicant's election without traverse of Group II, claims 20 and 21, directed to a process, in the reply filed on 03/03/2021 is acknowledged. 
The requirement is therefore made FINAL.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 20-21 are under current examination.
Claim Objections
Claim 21 is objected because the claim is an independent claim and needs to start with “A”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “method comprising administering” and does not recite the basis or aim of the method. 
Appropriate correction required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20 and 21 are indefinite as the claim recites broad and narrow limitations with in the same claim. For example, such as obesity---; especially in case of colitis---. Thus scope of claims is unclear to the examiner. 
For compact prosecution, claims have been interpreted as metabolic health disorders and colonic healing. 
Appropriate correction required.

Claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 is indefinite as the claim recites “method comprising administering--- for use”. This is because it is unclear if the method is for administering or for use (which again requires) proper steps in the process. 
For compact prosecution, claim 21 has been interpreted as “A process of preventing and/or treating--- comprising administering”.
Appropriate correction required.

Claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 is indefinite as the claim recites “6S” and it is unclear what 6S implies, as it is not recited in the specification. 
For compact prosecution, claim 21 has been interpreted as “6 SL” based on claim 20.
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kries (British Medical Journal, 1999, vol. 319, pages 147-150) as evidenced by Davis (US 20140335065 A1).
Kries discloses that the risk of obesity (metabolic health disorder) can be reduced by breast feeding (i.e.; the administration of Human milk oligosaccharides, HMO) and has a protective factor against the development of obesity (excessive fat mass accumulation) (see abstract).  Kries discloses that overweight children have a high risk of being overweight in adulthood and therefore are also at risk from the associated health complications such as hypertension and coronary heart diseases (page 147, col 1 and 2). Furthermore, Kries discloses that breast milk feeding is the most attractive approach for the effective prevention of obesity (page 147, col 1 and 2; pages 149-150). 
The Examiner notes that human breast milk comprises at least 6 HMOs such as DFL, 2 FL, LNT, LNnT, 3SL, 6SL (as evidenced by Davis, see paragraph 052). 
The Examiner also notes that breast milk is encompassed by the definition of a nutritional composition or a composition:

    PNG
    media_image1.png
    122
    425
    media_image1.png
    Greyscale
 
   
Since the cited prior art reads on all the limitations of the instant claims 20 and 21, these claims are anticipated. 


Claims 20 and 21 are rejected under 35 U.S.C. 102(a)(1)  and 102 (a)(2) as being anticipated by Davis (US 20140335065 A1).
Davis discloses healing gastrointestinal tract (metabolic health disorder or promoting a health benefit) or treating inflammation etc. by administering a nutritional composition comprising HMO, which comprises all HMO present in human breast milk (more than 6 HMOs) (abstract, paragraphs 0005-0010, 0050-0056, Figures; Examples 1-10; 21-35, 41-50). 
Since the cited prior art reads on all the limitations of the instant claims 20 and 21, these claims are anticipated. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20 and 21 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-12 and 14-15 of U.S. Patent No. 10609945 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 20 and 21, in the instant application is fully disclosed and is covered by the Claims 1-4, 6-12 and 14-15 of U.S. Patent No. 10609945 B2. Since the patent and the instant application are claiming common subject matter, as follows,
	The claims of instant application are drawn to a process of treating, preventing health disorder (such as obesity) or promoting a health benefit and Claims 1-4, 6-12 and 14-15 of U.S. Patent No. 10609945 B2 are drawn to a process of healthy growth or reducing or controlling food intake comprising administering a composition (see dependent claims) which reads on all limitations of composition of the instant claims.  
	The difference of wording, however, does not constitute a patentable distinction, because the claims in the present invention simply fall within the scope of the patent.  For the foregoing reasons, the instantly claimed process is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.

Claims 20 and 21 in the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-6 and 8-12 of co-pending US application 16071736; Claims 1, 3, 5-16, 18 and 25 of co-pending US application 16071729;  Claims  1-14 of co-pending US application 16071731 and 1-15 of co-pending US application 16071697.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of instant application are drawn to a process of treating, preventing health disorder (such as obesity) or promoting a health benefit and claims 1-6 and 8-12 of co-pending US application 16071736; Claims 1, 3, 5-16, 18 and 25 of co-pending US application 16071729;  Claims  1-14 of co-pending US application 16071731 and 1-15 of copending US application 16071697 are drawn to a process of healthy growth or reducing or controlling food intake comprising administering a composition (see dependent claims) which reads on all limitations of composition of the instant claims.  
The difference of wording, however, does not constitute a patentable distinction, because the claims in the present invention simply fall within the scope of copending applications.  For the foregoing reasons, the instantly claimed process is made obvious.	 
This is provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623